Citation Nr: 1242998	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected bilateral pes planus. 



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to December 1969. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the RO. 

The appeal is being remanded the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

For the following reasons, the Board finds that the Veteran's claim must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

The record reflects that the Veteran's last VA examination to evaluate his service-connected pes planus took place in December 2009 and was conducted in connection with his then-pending claim of service connection.  

In a February 2012 statement, the Veteran reported that his foot disability had steadily worsened over the past few years. He reported that he "[could] no longer walk or be on [his] feet for any length of time."

Since the Veteran asserts that his pes planus disability has increased in severity since his last examination and that the evidence does not adequately address the current state of his service-connected disability, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet.App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for the service-connected pes planus since February 2012.  

After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected bilateral pes planus.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner in this regard should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation of the service-connected bilateral pes planus in terms of the applicable rating criteria.

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


